This cause having heretofore been submitted to the Court upon the transcript of the record of *Page 378 
the Orders herein, and briefs and argument of counsel for the respective parties, and the record having been seen and inspected, and the Court being now advised of its judgment to be given in the premises, it seems to the Court that there are no errors in the said Orders; it is, therefore, considered, ordered and adjudged by the Court that the said Orders of the Circuit Court be, and the same are hereby affirmed. See Home Bldg.  Loan Co. v. Rivers, 108 Fla. 23, 145 Sou. Rep. 873.
DAVIS, C. J., and WHITFIELD, ELLIS, TERRELL, BROWN and BUFORD, J. J., concur.